NASON YEAGER GERSON WHITE&LIOCE, P.A. ATTORNEYS AT LAW SABADELL UNITEDBANK TOWER 1 SUITE 1200 WEST PALM BEACH, FLORIDA 33401 TELEPHONE (561) 686-3307 FACSIMILE (561) 686-5442 www.nasonyeager.com April 27, 2012 VIA EDGAR Jessica Plowgian, Esq. U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re:Aspen Group, Inc. Form 8-K Filed March 19, 2012 File No. 333-165685 Dear Ms. Plowgian: This letter confirms your telephone conversation with me confirming that our client, Aspen Group, Inc., needs a one week extension to file an amendment to Form 8-K in response to the Staff's comment letter dated April 13, 2012. If you have any further questions, please call me at (561) 471-3507 or Brian Bernstein, Esquire at (561) 471-3516. Sincerely yours, NASON, YEAGER, GERSON, WHITE & LIOCE, P.A. /s/ Michael D. Harris Michael D. Harris cc:Mr. Michael Mathews (via email)
